309 N.Y. 818 (1955)
The People of the State of New York ex rel. Robert K. Epting, Appellant,
v.
Wesley De Voe, as Acting Sheriff of The County of Saratoga, Respondent.
Court of Appeals of the State of New York.
Argued October 5, 1955.
Decided October 20, 1955
John J. O'Malley and Saul Balmuth for appellant.
Carleton J. King, District Attorney (James A. O'Connor of counsel), for respondent.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: DYE, J.
Order affirmed, no opinion.